


SECOND AMENDMENT
OF
USG CORPORATION DEFERRED COMPENSATION PLAN


(Effective as of April 1, 2007)




WHEREAS, USG Corporation maintains the USG Corporation Deferred Compensation
Plan (the "Plan"); and
WHEREAS, amendment of the Plan now is considered desirable;
NOW, THEREFORE, pursuant to the amending power reserved to USG Corporation as
the "Company" under Section 9 of the Plan, as amended, the Plan be and is
further amended, effective September 5, 2012, by adding the new section 5.6 to
the Plan immediately following section 5.5 thereof:


"5.6 Domestic Relations Order


    In accordance with Treasury Regulation 1.409A-3(j)(4)(ii), distributions
shall be made to an individual (other than to the participant) pursuant to the
terms of a "domestic relations order" (as defined in Internal Revenue Code
Section 414(p)(1)(B)), as determined and administered by the Committee or its
delegate, provided, that such order (a) does not require the Plan to provide any
type or form of benefit, or any option, not otherwise provided under the Plan,
(b) does not require the Plan to provide increased benefits (determined on an
actuarial basis), and (c) does not require the payment of benefits to an
alternate payee which are required to be paid to another alternate payee under
another order."




IN WITNESS WHEREOF, the Company has caused these presents to be signed on its
behalf by an officer thereunto duly authorized this 5th day of September, 2012.




                     USG CORPORATION
 
 
 
 
 
 
                                             By:
/s/Jeffrey P. Rodewald
 
Jeffrey P. Rodewald
 
Vice President
 
Compensation, Benefits and Corporate Services



